       Case 4:20-cv-03686-HSG Document 56 Filed 04/13/21 Page 1 of 4




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   JASON C. DAVIS (253370)
 3 Post Montgomery Center
   One Montgomery Street, Suite 1800
 4 San Francisco, CA 94104
   Telephone: 415/288-4545
 5 415/288-4534 (fax)
   shawnw@rgrdlaw.com
 6 jdavis@rgrdlaw.com
          – and –
 7 DARREN J. ROBBINS (168593)
   TRAVIS E. DOWNS III (148274)
 8 BRIAN E. COCHRAN (286202)
   JUAN CARLOS SANCHEZ (301834)
 9 655 West Broadway, Suite 1900
   San Diego, CA 92101-3301
10 Telephone: 619/231-1058
   619/231-7423 (fax)
11 darrenr@rgrdaw.com
   travisd@rgrdlaw.com
12 bcochran@rgrdlaw.com
   jsanchez@rgrdlaw.com
13
   Attorneys for Plaintiffs
14
                               UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                        OAKLAND DIVISION
17
   MALAKYAR VERNET, Individually and on ) Master File No. 4:20-cv-03686-HSG
18 Behalf of All Others Similarly Situated,   )
                                              ) CLASS ACTION
19                               Plaintiff,   )
                                              ) JOINT STIPULATION AND ORDER
20        vs.                                 ) CONTINUING UPCOMING MOTION TO
                                              ) DISMISS HEARING
21 THE WE COMPANY, et al.,                    )
                                              )
22                               Defendants.  )
                                              )
23                                            )
   This Document Relates To:                  )
24                                            )
          ALL ACTIONS.                        )
25                                            )
26

27

28


     4817-2757-6037.v1
         Case 4:20-cv-03686-HSG Document 56 Filed 04/13/21 Page 2 of 4




 1            WHEREAS, on September 4, 2020, plaintiffs Malakyar Vernet and Henriette Kockum

 2 (together, “Plaintiffs”) filed the operative Consolidated Complaint for Violations of the California

 3 Corporations Code (the “Consolidated Complaint”) (ECF No. 29);

 4            WHEREAS, on November 3, 2020, defendants The We Company (“WeWork”) and Adam

 5 Neumann (together, “Defendants”) filed their Motion to Dismiss Consolidated Amended

 6 Complaint (the “Motion to Dismiss”) (ECF No. 40); 1

 7            WHEREAS, on January 18, 2021, Plaintiffs filed their opposition to Defendants’ Motion
 8 to Dismiss (ECF No. 48) and, on March 4, 2021, Defendants filed their reply in support of their

 9 Motion to Dismiss (ECF No. 51);

10            WHEREAS, on March 15, 2021, the Court continued the hearing on Defendants’ Motion
11 to Dismiss to April 16, 2021, at 1:00 p.m.;

12            WHEREAS, on March 10, 2021, a tender offer was made to holders of WeWork Class A
13 common stock, including to the Plaintiffs (the “Tender Offer”);

14            WHEREAS, Plaintiffs have accepted the Tender Offer and signed a release of certain
15 claims against WeWork and its current and former directors and officers; and

16            WHEREAS, as of the date of this stipulation, Plaintiffs have not received payment for their
17 tender of the at-issue WeWork Class A common stock.

18            NOW, THEREFORE, IT IS STIPULATED AND AGREED by Plaintiffs and Defendants
19 by and through their undersigned respective counsel of record that, pursuant to Civil L.R. 7.7(b),

20 the Motion to Dismiss hearing currently scheduled for April 16, 2021 is continued to Thursday,

21 May 13, 2021, or as soon thereafter as is convenient for the Court, in order for Plaintiffs to assess

22 their standing and the viability of their claims in light of the recent Tender Offer.

23       DATED: April 12, 2021                       ROBBINS GELLER RUDMAN
                                                       & DOWD LLP
24                                                   SHAWN A. WILLIAMS
                                                     JASON C. DAVIS
25
                                                                    s/ JASON C. DAVIS
26                                                                   JASON C. DAVIS
27   1
         Defendant Softbank Group Corp. has taken the position that it was not served properly and
28 presumably did not file a motion to dismiss for that reason.
     JOINT STIP & ORDER CONTINUING UPCOMING MOTION TO DISMISS HEARING
     - 4:20-cv-03686-HSG                                                                              -1-
     4817-2757-6037.v1
       Case 4:20-cv-03686-HSG Document 56 Filed 04/13/21 Page 3 of 4




 1
                                            Post Montgomery Center
 2                                          One Montgomery Street, Suite 1800
                                            San Francisco, CA 94104
 3                                          Telephone: 415/288-4545
                                            415/288-4534 (fax)
 4                                          shawnw@rgrdlaw.com
                                            jdavis@rgrdlaw.com
 5
                                            ROBBINS GELLER RUDMAN
 6                                            & DOWD LLP
                                            DARREN J. ROBBINS
 7                                          TRAVIS E. DOWNS III
                                            BRIAN E. COCHRAN
 8                                          JUAN CARLOS SANCHEZ
                                            655 West Broadway, Suite 1900
 9                                          San Diego, CA 92101-3301
                                            Telephone: 619/231-1058
10                                          619/231-7423 (fax)
                                            darrenr@rgrdlaw.com
11                                          travisd@rgdlaw.com
                                            bcochran@rgrdlaw.com
12                                          jsanchez@rgrdlaw.com
13                                          Attorneys for Plaintiff
14    DATED: April 12, 2021                 DEBEVOISE & PLIMPTON LLP
                                            MAEVE L. O’CONNOR (pro hac vice)
15                                          ELLIOT GREENFIELD (pro hac vice)
                                            MORGAN A. DAVIS (pro hac vice)
16                                                    s/ MAEVE L. O’CONNOR
                                                       MAEVE L. O’CONNOR
17
                                            919 Third Avenue
18                                          New York, New York 10022
                                            Telephone: 212/909-6000
19                                          212/909-6000 (fax)
                                            mloconnor@debevoise.com
20                                          egreenfield@debevoise.com
                                            mdavis@debevoise.com
21
                                            CONRAD | METLITZKY | KANE LLP
22                                          WARREN METLITZKY (CA Bar No. 220758)
                                            ELIZABETH A. KIM (CA Bar No. 295277)
23                                          Four Embarcadero Center, Suite 1400
                                            San Francisco, California 94111
24                                          Telephone: 415/343-7100
                                            wmetlitzky@conmetkane.com
25                                          lkim@conmetkane.com
26                                          Attorneys for Defendants The We Company,
27

28
     JOINT STIP & ORDER CONTINUING UPCOMING MOTION TO DISMISS HEARING
     - 4:20-cv-03686-HSG                                                               -2-
     4817-2757-6037.v1
       Case 4:20-cv-03686-HSG Document 56 Filed 04/13/21 Page 4 of 4




 1    DATED: April 12, 2021                   PAUL, WEISS, RIFKIND, WHARTON
                                               & GARRISON LLP
 2                                            JAREN JANGHORBANI (pro hac vice)
                                              PAUL PATERSON (pro hac vice)
 3
                                                       s/ JAREN JANGHORBANI
 4                                                      JAREN JANGHORBANI

 5                                            1285 Avenue of the Americas
                                              New York, NY 10019
 6                                            Telephone: 212/373-3000
                                              jjanghorbani@paulweiss.com
 7                                            ppaterson@paulweiss.com

 8                                            KAUFHOLD GASKIN LLP
                                              STEVEN KAUFHOLD (CA Bar. No. 157195)
 9                                            388 Market Street
                                              San Francisco, CA
10                                            Telephone: 415/445-4621
                                              skaufhold@kaufholdgaskin.com
11
                                              Attorneys for Defendant Adam Neumann
12

13                                        *       *     *
14
                                              ORDER
15
                IT IS SO ORDERED.
16
                 DATED: 4/13/2021         _______________________________________
17                                        HONORABLE HAYWOOD S. GILLIAM, JR.
                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
     JOINT STIP & ORDER CONTINUING UPCOMING MOTION TO DISMISS HEARING
     - 4:20-cv-03686-HSG                                                             -3-
     4817-2757-6037.v1
